EXHIBIT 21 ALEXANDER’S, INC. SUBSIDIARIES OF REGISTRANT Alexander’s of Brooklyn, Inc. Alexander’s Kings Plaza, LLC Alexander’s of Rego Park II, Inc. Alexander’s of Rego Park III, Inc. Alexander’s Rego Shopping Center Inc. Alexander’s of Flushing, Inc. ALX of Paramus LLC Kings Parking, LLC 731 Commercial Holding LLC 731 Commercial LLC 731 Office One Holding LLC 731 Office One LLC 731 Office Two Holding LLC 731 Office Two LLC 731 Retail One, LLC 731 Restaurant, LLC Alexander’s Management LLC Alexander’s Construction LLC Rego II Borrower LLC Fifty Ninth Street Insurance Company LLC Kings Plaza TEP LLC Alexander's of Rego Residential LLC
